Citation Nr: 0525231	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  95-34 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston 
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition, to include PTSD, due to sexual trauma.

2.  Entitlement to service connection for cervical dysplasia 
and cervicitis, on a direct basis or due to sexual trauma.

3.  Entitlement to service connection for tubal collapse, on 
a direct basis or due to sexual trauma.

4.  Entitlement to service connection for salpingitis, on a 
direct basis or due to sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1977.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2001, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, for additional development.  During the 
pendency of the appeal, the veteran's claims file was 
associated with the RO in Winston Salem, North Carolina.  

The issues are now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence of record indicates that the veteran was 
sexually assaulted during active duty, and as a result now 
has PTSD, cervical dysplasia and cervicitis, tubal collapse 
and salpingitis.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2004).

2.  Service connection for cervical dysplasia and cervicitis 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).

3.  Service connection for tubal collapse is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2004).

4.  Service connection for salpingitis is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

As discussed in detail below, sufficient evidence is of 
record to grant each of the benefits sought on appeal.  
Therefore, no further development is needed.

Analysis

The veteran claims that as a result of being raped on three 
occasions in service, she now has a nervous condition, to 
include PTSD, and the claimed gynecological conditions.  In 
response to an April 1994 letter from the RO requesting more 
detailed information regarding these sexual traumas, the 
veteran submitted a lengthy statement, received by VA in 
August 1994, in which she detailed two of these claimed 
incidents.  Specifically, the veteran asserted that she was 
raped in November 1974 at Ft. McClellan in Alabama by a 
sergeant who was also a church deacon.  She also maintains 
that she was sodomized and raped in August 1976 at Ft. Meade 
in Maryland by a soldier in military housing off base.  With 
respect to PTSD, the Board observes that since the veteran's 
principal claimed stressor, the inservice sexual trauma, is 
not a combat-related stressor, the record must contain 
evidence which corroborates the veteran's claim as to the 
occurrence of this claimed stressor.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Relevant law provides that a claimant with active service may 
be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

In March 2002, section 3.304(f), was amended to add a 
specific section dealing with claims for service connection 
for PTSD secondary to allegations of an in-service personal 
assault.  The regulation now provides, in pertinent part, 
that if PTSD is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Moreover, the regulation provides that evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may constitute credible evidence of 
the stressor.  Such evidence includes, but is not limited to, 
tests for sexually transmitted diseases, and statements from 
family members, roommates, fellow service members or clergy.  
The regulation specifically provides that VA will not deny a 
PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Based on a thorough review of the record, the Board finds 
that the evidence supports service connection for PTSD, 
cervical dysplasia and cervicitis, tubal collapse, and 
salpingitis.

Turning first to the veteran's PTSD claim, medical records 
show that the veteran has postservice psychiatric diagnoses.  
For example, an April 1998 VA examination report reflects 
that the veteran has PTSD, linked at least in part or in 
whole to sexual trauma the veteran described as having 
occurred during service.  A 1989 private medical report 
provides a diagnosis of schizophrenia, chronic simple.  A 
1993 private intake assessment report provides that the 
veteran had symptoms of PTSD.  

Therefore, the remaining issue is whether there is sufficient 
credible supporting evidence of the occurrence of the alleged 
sexual assaults during service to place the evidence as to 
that material issue of fact at least in approximate balance.  
Turning to the remaining evidence, the "negative" evidence of 
record is the absence of direct evidence in the veteran's 
service medical or personnel records of the occurrence of the 
assaults in service.  The absence of such evidence 
demonstrates either that no assault took place or that the 
veteran never reported the incident to anyone in service.  
The 2002 amendment to section 3.304(f) contemplates that this 
situation will often confront adjudicators in these types of 
PTSD cases, and the amendment specifically provides for 
alternative forms of evidence that may constitute credible 
supporting evidence of the occurrence of the stressor.  Among 
these are evidence of tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members or clergy.  38 C.F.R. § 3.304(f).

A careful review of the record provides that it does include 
some of the kinds of alternative forms of evidence that 
section 3.304(f) specifically contemplates as constituting 
credible supporting evidence of an alleged assault in 
service.  

In lay statements submitted on the veteran's behalf in 1996, 
three friends state that the veteran reported the assaults to 
them, at the time of or within a year or so of the attacks.  
One friend stated that the veteran reported that she had been 
treated during service for two weeks for venereal disease, 
her supervisors had labeled her as having a bad attitude, and 
she was being sent to a new department every couple of 
months.  These statements have probative value, in that they 
show the veteran was reporting the assaults many years ago.  

Further, the veteran's service medical records demonstrate 
that a hospitalization in September and October 1976 for 
salpingitis occurred shortly after one of the alleged 
assaults.  Hospital records show that a gram stain performed 
on the night of the veteran's admission was consistent with a 
possible diagnosis of acute gonorrheal salpingitis.  

The foregoing are the kinds of alternative forms of evidence 
that section 3.304(f) specifically contemplates as 
constituting credible supporting evidence of an alleged 
assault in service.  In light of this evidence, the Board 
concludes that there is at least an approximate balance of 
positive and negative evidence in this case with regard to 
the issue of the occurrence of sexual assaults in service as 
the veteran contends, and therefore the benefit of the doubt 
must be resolved in favor of the veteran in this case.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service 
connection for PTSD is warranted in this case.

Turning to the claims for service connection for cervical 
dysplasia and cervicitis, tubal collapse, and salpingitis, 
the Board observes that an April 2000 private medical opinion 
refers to an attached copy of the October 1976 inservice 
diagnosis of acute salpingitis.  The private medical opinion 
states that the veteran was now suffering from cervical 
stenosis and tubal stenosis, and that her problems started in 
October 1976.  In light of this competent medical evidence of 
the current claimed gynecological conditions, linked to a 
medical diagnosis and treatment during the veteran's service, 
and the evidence showing that the veteran was sexually 
assaulted during service, service connection for cervical 
dysplasia and cervicitis, tubal collapse, and salpingitis is 
also warranted.  38 C.F.R. § 3.303, 3.304.  


ORDER

Service connection for PTSD, due to sexual trauma, is 
granted.  

Service connection for cervical dysplasia and cervicitis, due 
to sexual trauma, is granted.

Service connection for tubal collapse, due to sexual trauma, 
is granted.

Service connection for salpingitis, due to sexual trauma, is 
granted.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


